The appellant was convicted for unlawfully possessing mash, material and supplies for the manufacture of spirituous, vinous and malt liquors capable of producing intoxication, and his punishment assessed at confinement in the penitentary for two years.
The case was tried before the Honorable J. M. Melson. There is in the record a statement of facts and one bill of exception approved long afterwards by Grover Sellers, successor to the said J. M. Melson.
Under the statute, only the judge who tried a criminal case is authorized to approve the bill of exception and statement of fact, except where the trial judge dies before the time for said approval or filing, in which event the bill of exception and statement of facts may be approved or filed by the deceased judge's successor, as provided in Art. 2288, Revised Civil Statutes, 1925. The record does not disclose the death of the trial judge, J. M. Melson, nor is any reason shown why Judge Melson did not approve the bill of exception and the statement of facts.
With the record in this condition, we are not authorized to consider the statement of facts and bill of exception. Without them, there is no question raised which can be reviewed. Porter v. State, 76 Tex.Crim. Rep., 160 S.W. 1194; Richardson v. *Page 40 
State, 71 Tex.Crim. Rep., 158 S.W. 517; Allen v. State,72 Tex. Crim. 277, 162 S.W. 868; Kaufman v. State, 72 Tex. Crim. 455,  163 S.W. 74; Morgan v. State, 78 Tex. Crim. 222,180 S.W. 610; Art. 2248, Revised Civil Statutes, 1925.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
Morrow, P. J., not sitting.